DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed 6/16/2022 has been received and entered into the case. All arguments and amendments have been considered. Claims 1-14 are pending and have been considered on the merits herein. 
Terminal Disclaimer
The terminal disclaimer filed on 6/16/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of any patent granted on the pending reference Applicant Number 16530502 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claims 1-14 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of copending Application No. 16530502 (reference application) is withdrawn in light of the approval of the Terminal Disclaimer. 
It is noted however that applicant argue that a TD was filed over both 16530502 and co-pending 17159614; however, no TD has been filed for co-pending 17159614 as argued. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of copending Application No. 17159614 (reference application) in view of Senaratne (US2014/0080195) and Bertsch et al. (Appl. And Enviro. Microbiol., 2015, IDS).
 Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed inventions are both drawn to methods comprising: 
providing a gaseous substrate to a bioreactor, the gaseous substrate comprising
CO2:
providing acetogenic bacteria to the bioreactor;
providing sodium ions to the bioreactor through one or more sodium ion sources;
and fermenting the gaseous substrate with the acetogenic bacteria in a fermentation broth comprising the acetogenic bacteria and the one of more sodium ion sources to produce one or more organic acids; wherein the acetogenic bacteria includes a sodium translocating ATPase that is active during fermentation in the bioreactor, wherein the fermentation broth includes less than about 0.01 grams per liter yeast extract, and less than about 0.01 grams per liter carbohydrate, and wherein the fermentation broth is maintained at a pH in a range of 6 or less. The gaseous substrates are selected from industrial gases, fermenter gas streams and mixtures thereof. The acetogenic bacteria are selected from the group consisting of Acetobacterium bacteria, Acetogenium kivui, Acetoanaerobium noterae, Acetobacterium woodii, Alkalibaculum bacchi CP11 (ATCC BAA-1772), Moorella thermoacetica, Moorella thermoautotrophica, Ruminococcus productus, and combinations thereof. The sodium ion source is provided by a compound selected from the group consisting of sodium chloride, sodium hydroxide, sodium phosphate, sodium sulfate, sodium nitrate, sodium bicarbonate, sodium bisulfate and mixtures thereof. The organic acid is one or more C1 to C10 organic acid and the organic acid comprises acetic acid and butyric acid. While the method of ‘614 comprises controlling the pH to control ratios of butyric and acetic acid, the pH’s of the claimed inventions overlap in scope. The examined application claim would have been obvious over, the reference claim(s). Instant claims 1 and 8, drawn to the gaseous substrate comprising an amount of about 0.5% to about 5% mole CO is not required in the claims of ‘614, however  Senaratne teaches a process comprising providing a gaseous substrate to a bioreactor, particularly syngas (0018, 0025) comprising about 10% mole CO2, H2 and about 4% mole CO (0023, 0026, 0038, 0040) providing an acetogenic bacteria selected from those of instant claims 3, 4, 10 and 11, particular A. woodii (0036) and fermenting to produce acetic acid and ethanol (0020, 0043). 
Bertsch also teach that acetogenic bacteria use carbon substrates comprising CO, CO2 and H2 and are able to convert these substrates in syngas, for example, to ethanol and acetate, for example (intro, 1st parag. and 2nd col.). However, they find that when H2 and CO2 are present as the substrate, the addition of CO leads to a reduction in growth rate of A. woodii in a concentration-dependent manner. Higher concentrations of CO led to further reductions in growth rate; 5% CO in the gas phase reduced the growth rate by 70%, with 10% CO and 15% CO reducing it to 80% and 90% respectively (p. 5950 Resutls section 1st parag.). They find that increasing amount of CO leads to strong inhibition of H2 consumption but after CO was reduced to below 3% in the gas phase, H2 consumption dramatically increased during culture of A. woodii (p. 5951, 1st full parag., Fig. 1B), thus indicating that CO in the gas phase led to initial inhibition of H2 consumption and growth, however the inhibition is removed when CO concentration is reduced below 3%. In addition, the addition of 10%CO to H2 and CO2 containing substrates decreases acetate production, thus further indicating that the more CO present, the slower H2 consumption, leading to inhibition of H2 oxidation resulting in the inhibition of acetate production from H2/CO2 p. 5951, 1-3rd parag., p. 5953, discussion section).   Bertsch teaches that A. woodii is an acetogen which uses a sodium ion current across its membrane for ATP synthesis (p. 5950,. 1st parag.). 
Therefore, gaseous substrates comprising CO, H2 and CO2 provided to a bioreactor with an acetogenic bacteria, specifically A. woodii, to produce acetic acid, for example, was known. The prior art suggests that concentrations of CO lead to reduction in growth rates, H2 inhibition and inhibition of acetate production, and thus concentration below 5%, specifically 3% are suggested to remove the inhibitions.  Senaratne teach the use of a gaseous substrate comprising about 4% CO for acetogenic fermentation. Therefore, a posita would be motivated by the teachings of the prior art of record to use a gaseous substrate having the claimed CO amounts with a reasonable expectation of successfully fermenting the acetogenic bacteria without inducing inhibitions to the fermentation process for producing a product. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US2010/0227377 A1) supported by Poehlein et al. (PLoS One, 2012, IDS) in view of Simpson (US20110059499), Senaratne (US2014/0080195) and Bertsch et al. (Appl. And Enviro. Microbiol., 2015, IDS).
Adams teach a fermentation process (0032) comprising providing a gaseous substrate, i.e. syngas from industrial gases (0033, 0041) to a bioreactor comprising 10%CO2 and H2 (0033, 0119), providing an acetogenic bacteria (0026) to the bioreactor (0027), providing sodium ions to the bioreactor as sodium bicarbonate (0045, 0054) and sodium chloride (table 1), fermenting the gaseous substrate with the acetogenic bacteria and sodium ions to produce one or more C1 to C10 organic acid, i.e. acetic acid (0053-0055) according to claims 1, 6, 7, 8, 13 and 14. The pH is taught to be 4.5, 5.1-5.3 (0119, 0122, 0125).  
Regarding claims 3, 4, 10 and 11, the acetogenic bacteria include A. woodii and A. kivui, for example. These acetogens are taken to include a sodium translocating ATPase active during fermentation, support is provided by Poehlein who teach that A. woodii comprise a sodium translocating ATPase (see entire document).  
Regarding claims 5 and 12, sodium is added in the form of sodium bicarbonate (0045, 0054). Sodium bicarbonate is also used in the fermentation to maintain the desired pH and form carbon dioxide (0054, 0115, 0118, 0120, 0125-0127). Sodium bicarbonate flow and CO2 feed rates are disclosed in Tables 3 and (0133, 0155, 0167). Table 4 shows CO2 feed rates as well as acetic acid production. 
Regarding claims 2 and 9, the gaseous substrate is selected from industrial gases (0033, 0041). 
Regarding the limitation drawn to less than about 0.01 g/L yeast extract, Adams teaches that a nutrient medium with nominal concentrations of a limiting nutrient or alternatively one containing yeast extract can be used (0201). Therefore, it appears that yeast extract is not a necessary nutrient. 
Regarding the limitation drawn to less than about 0.01 g/L carbohydrate, the media of Adams does not contain a carbohydrate (Table 1). 
Simpson (US20110059499) teaches a process for producing acetic acid using an industrial gaseous substrate (0089) and sodium ions fermented with acetogenic bacteria in the absence of yeast extract (0047). The nutrient media of Simpson do not disclose the use of a carbohydrate (0245). Simpson suggests that CO-containing gaseous substrates having lower CO concentrations may be appropriate when CO2 and H2 are present, particularly in amounts of 6% (0090). They teach that the reduction of CO concentration below the threshold concentration promotes microbial growth and acid production, while levels above increases ethanol production (0222). 
Therefore, before the effective filing date of the claimed invention, nutrient media for use in a fermentation process to produce organic acids including acetic acid by fermenting acetogenic bacteria with a gaseous substrate comprising CO2 (and H2) in the presence of sodium ions was known in the prior art. The prior art teaches that these media do not comprise yeast extract and carbohydrates, thus it would have been obvious to a posita to use amounts of less than 0.01 g/L in the fermentation media given the teachings of the art. While feed rates are disclosed by Adams (0143, 0155, for example), feed rate using sodium ions is a result effective variable which is optimizable based upon several variables, including pH, acid levels, number of cells in the bioreactor and temperature, for example (0127, 0128, 0131, 0133, Table 3 of Adams). 

The above references do not teach the newly added limitation of claims 1 and 8, drawn to the gaseous substrate comprising an amount of about 0.5% to about 5% mole CO. 
*It is important to note that Adams teaches that excess amount of CO inhibits acetogenic bacteria growth by inhibiting the CO-dehydrogenase and uptake of H2 therefore resulting in poor H2 conversion, which is not economically favorable and leads to cell lysis and restarting of the bioreactor (0082). 
Senaratne teaches a process comprising providing a gaseous substrate to a bioreactor, particularly syngas (0018, 0025) comprising about 10% mole CO2, H2 and about 4% mole CO (0023, 0026, 0038, 0040) providing an acetogenic bacteria selected from those of instant claims 3, 4, 10 and 11, particular A. woodii (0036) and fermenting to produce acetic acid and ethanol (0020, 0043). 
Bertsch also teach that acetogenic bacteria use carbon substrates comprising CO, CO2 and H2 and are able to convert these substrates in syngas, for example, to ethanol and acetate, for example (intro, 1st parag. and 2nd col.). However, they find that when H2 and CO2 are present as the substrate, the addition of CO leads to a reduction in growth rate of A. woodii in a concentration-dependent manner. Higher concentrations of CO led to further reductions in growth rate; 5% CO in the gas phase reduced the growth rate by 70%, with 10% CO and 15% CO reducing it to 80% and 90% respectively (p. 5950 Resutls section 1st parag.). They find that increasing amount of CO leads to strong inhibition of H2 consumption but after CO was reduced to below 3% in the gas phase, H2 consumption dramatically increased during culture of A. woodii (p. 5951, 1st full parag., Fig. 1B), thus indicating that CO in the gas phase led to initial inhibition of H2 consumption and growth, however the inhibition is removed when CO concentration is reduced below 3%. In addition, the addition of 10%CO to H2 and CO2 containing substrates decreases acetate production, thus further indicating that the more CO present, the slower H2 consumption, leading to inhibition of H2 oxidation resulting in the inhibition of acetate production from H2/CO2 p. 5951, 1-3rd parag., p. 5953, discussion section).   Bertsch teaches that A. woodii is an acetogen which uses a sodium ion current across its membrane for ATP synthesis (p. 5950,. 1st parag.). 
Therefore, before the effective filing date of the claimed invention, gaseous substrates comprising CO, H2 and CO2 provided to a bioreactor with an acetogenic bacteria, specifically A. woodii, to produce acetic acid, for example, was known. The prior art suggests that concentrations of CO lead to reduction in growth rates, H2 inhibition and inhibition of acetate production, and thus concentration below 5%, specifically 3% are suggested to remove the inhibitions.  Senaratne teach the use of a gaseous substrate comprising about 4% CO for acetogenic fermentation. Therefore, a posita would be motivated by the teachings of the prior art of record to use a gaseous substrate having the claimed CO amounts with a reasonable expectation of successfully fermenting the acetogenic bacteria without inducing inhibitions to the fermentation process for producing a product. 

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tracy et al. (US2016/0251683) supported by Poehlein et al. (PLoS One, 2012, IDS) in view of Adams et al. (US2010/0227377 A1), Senaratne (US2014/0080195) and Bertsch et al. (Appl. And Enviro. Microbiol., 2015, IDS).
Tracy teach a fermentation process (0008) comprising providing a gaseous substrate, i.e. syngas from industrial gases (0018, 0058) to a bioreactor comprising 10-25% CO2 and H2(0017, 0024, 0081-0085, 0095, 0141, 0145, 0150), providing an acetogenic bacteria (0074, 0076, 0077, 0129, 0130) to the bioreactor, providing sodium ions to the bioreactor as sodium bicarbonate (0033, 0048, 0067, 0166) and sodium hydroxide (0437), fermenting the gaseous substrate with the acetogenic bacteria and sodium ions to produce one or more C1 to C10 organic acid, i.e. acetic acid and butyric acid (0010, 0020, 0021, 0030, 0034, 0048, 0052, 0062, 0070, 0094, 0097, 0125, 0126, 0156 0157, 0165, 0193-0194) according to claims 1, 6, 7, 8, 13 and 14. The pH is taught to be greater than 5.5 (0102, 0149, 0437).  
Regarding claims 3, 4, 10 and 11, the acetogenic bacteria include Moorella thermoacetica and Morrella thermoautotrophica, A. woodii and A. kivui, for example (0077, 0130). These acetogens are taken to include a sodium translocating ATPase (0122) active during fermentation, support is provided by Poehlein who teach that A. woodii comprise a sodium translocating ATPase (see entire document).
Regarding claims 5 and 12, sodium is added in the form of sodium bicarbonate (0045, 0054). 
Regarding claims 2 and 9, the gaseous substrate is selected from industrial gases, i.e. steel mill gas (0096, 0141). 
The fermentation media of Tracy do not disclose having yeast extract or a carbohydrate present, thus taken to include less than 0.01 g/L of each respectively. 
Tracy do not teach the sodium feed rate as claimed, however Adams teach a fermentation process (0032) comprising providing a gaseous substrate, i.e. syngas from industrial gases (0033, 0041) to a bioreactor comprising 10%CO2 and H2 (0033, 0119), providing an acetogenic bacteria (0026) to the bioreactor (0027), providing sodium ions to the bioreactor as sodium bicarbonate (0045, 0054) and sodium chloride (table 1), fermenting the gaseous substrate with the acetogenic bacteria and sodium ions to produce one or more C1 to C10 organic acid, i.e. acetic acid (0053-0055) according to claims 1, 6, 7, 8, 13 and 14. The pH is taught to be 4.5, 5.1-5.3 (0119, 0122, 0125).  
Adams demonstrates that feed rates using sodium ions is a result effective variable which is optimizable based upon several variables, including pH, acid levels, number of cells in the bioreactor and temperature, for example (0127, 0128, 0131, 0133, 0143, 0155, Table 3 of Adams). Thus, it would have been obvious and within the purview of a posita before the effective filing date of the claimed invention, to optimize the feed rates as necessary when practicing the method of Tracy in light of the teachings of Adams. 
The above references do not teach the newly added limitation of claims 1 and 8, drawn to the gaseous substrate comprising an amount of about 0.5% to about 5% mole CO. 
*It is important to note that Adams teaches that excess amount of CO inhibits acetogenic bacteria growth by inhibiting the CO-dehydrogenase and uptake of H2 therefore resulting in poor H2 conversion, which is not economically favorable and leads to cell lysis and restarting of the bioreactor (0082). 
Senaratne teaches a process comprising providing a gaseous substrate to a bioreactor, particularly syngas (0018, 0025) comprising about 10% mole CO2, H2 and about 4% mole CO (0023, 0026, 0038, 0040) providing an acetogenic bacteria selected from those of instant claims 3, 4, 10 and 11, particular A. woodii (0036) and fermenting to produce acetic acid and ethanol (0020, 0043). 
Bertsch also teach that acetogenic bacteria use carbon substrates comprising CO, CO2 and H2 and are able to convert these substrates in syngas, for example, to ethanol and acetate, for example (intro, 1st parag. and 2nd col.). However, they find that when H2 and CO2 are present as the substrate, the addition of CO leads to a reduction in growth rate of A. woodii in a concentration-dependent manner. Higher concentrations of CO led to further reductions in growth rate; 5% CO in the gas phase reduced the growth rate by 70%, with 10% CO and 15% CO reducing it to 80% and 90% respectively (p. 5950 Resutls section 1st parag.). They find that increasing amount of CO leads to strong inhibition of H2 consumption but after CO was reduced to below 3% in the gas phase, H2 consumption dramatically increased during culture of A. woodii (p. 5951, 1st full parag., Fig. 1B), thus indicating that CO in the gas phase led to initial inhibition of H2 consumption and growth, however the inhibition is removed when CO concentration is reduced below 3%. In addition, the addition of 10%CO to H2 and CO2 containing substrates decreases acetate production, thus further indicating that the more CO present, the slower H2 consumption, leading to inhibition of H2 oxidation resulting in the inhibition of acetate production from H2/CO2 p. 5951, 1-3rd parag., p. 5953, discussion section).   Bertsch teaches that A. woodii is an acetogen which uses a sodium ion current across its membrane for ATP synthesis (p. 5950,. 1st parag.). 
Therefore, before the effective filing date of the claimed invention, gaseous substrates comprising CO, H2 and CO2 provided to a bioreactor with an acetogenic bacteria, specifically A. woodii, to produce acetic acid, for example, was known. The prior art suggests that concentrations of CO lead to reduction in growth rates, H2 inhibition and inhibition of acetate production, and thus concentration below 5%, specifically 3% are suggested to remove the inhibitions.  Senaratne teach the use of a gaseous substrate comprising about 4% CO for acetogenic fermentation. Therefore, a posita would be motivated by the teachings of the prior art of record to use a gaseous substrate having the claimed CO amounts with a reasonable expectation of successfully fermenting the acetogenic bacteria without inducing inhibitions to the fermentation process for producing a product. 

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2016/070160 (IDS) to Simpson supported by Poehlein et al. (PLoS One, 2012, IDS) in view of Adams et al. (US2010/0227377 A1), Senaratne (US2014/0080195) and Bertsch et al. (Appl. And Enviro. Microbiol., 2015, IDS).
Simpson (WO2016/070160) teach a fermentation process (0008-00015, 00020, 00022, 00070, 00079) comprising providing a gaseous substrate, i.e. syngas from industrial gases (00014, 00045, 00081) to a bioreactor (00064) comprising 10-25% CO2 and H2 (00018, 00081, 00082, 000139, 000141), providing an acetogenic bacteria (0009-00010, 00019, 00072-00078) to the bioreactor. Simpson teach that appropriate nutrient media suitable for fermentation in the method are described by Gaddy US5593886, for example, which teach providing sodium ions to the bioreactor as sodium bicarbonate and sodium chloride (see Gaddy col. 6, lines 56-col. 7, lines 1-30) in addition they teach solutions comprising sodium chloride, sodium hydroxide, and sodium sulfide (p. 26-27), fermenting the gaseous substrate with the acetogenic bacteria (00073-00078, 000128) and sodium ions to produce one or more C1 to C10 organic acid, i.e. acetic acid and butyric acid (00071, 00073) according to claims 1, 6, 7, 8, 13 and 14. The pH is taught to be maintained between around 4.5-6 (00020, 00027).  
Regarding claims 3, 4, 10 and 11, the acetogenic bacteria include Moorella thermoacetica, Moorella thermoautotrophica, Ruminnococcus productus, and A. woodii, for example (00075-00078, 00099-000103, 000141). These acetogens are taken to include a sodium translocating ATPase active during fermentation, support is provided by Poehlein who teach that A. woodii comprise a sodium translocating ATPase (see entire document).
Regarding claims 5 and 12, sodium is added in the form of sodium bicarbonate, sodium chloride, and sodium hydroxide to control pH (000120, 000141). 
Regarding claims 2 and 9, the gaseous substrate is selected from industrial gases, i.e. steel mill gas (00014, 00045, 00081). 
The fermentation media of Simpson does not disclose having yeast extract or a carbohydrate present, thus taken to include less than 0.01 g/L of each respectively. 
Simpson do not teach the sodium feed rate as claimed, however Adams teach a fermentation process (0032) comprising providing a gaseous substrate, i.e. syngas from industrial gases (0033, 0041) to a bioreactor comprising 10%CO2 and H2 (0033, 0119), providing an acetogenic bacteria (0026) to the bioreactor (0027), providing sodium ions to the bioreactor as sodium bicarbonate (0045, 0054) and sodium chloride (table 1), fermenting the gaseous substrate with the acetogenic bacteria and sodium ions to produce one or more C1 to C10 organic acid, i.e. acetic acid (0053-0055) according to claims 1, 6, 7, 8, 13 and 14. The pH is taught to be 4.5, 5.1-5.3 (0119, 0122, 0125).  
Adams demonstrates that feed rates using sodium ions is a result effective variable which is optimizable based upon several variables, including pH, acid levels, number of cells in the bioreactor and temperature, for example (0127, 0128, 0131, 0133, 0143, 0155, Table 3 of Adams). Thus, it would have been obvious and within the purview of a posita before the effective filing date of the claimed invention, to optimize the feed rates as necessary when practicing the method of Tracy in light of the teachings of Adams. 
The above references do not teach the newly added limitation of claims 1 and 8, drawn to the gaseous substrate comprising an amount of about 0.5% to about 5% mole CO. 
*It is important to note that Adams teaches that excess amount of CO inhibits acetogenic bacteria growth by inhibiting the CO-dehydrogenase and uptake of H2 therefore resulting in poor H2 conversion, which is not economically favorable and leads to cell lysis and restarting of the bioreactor (0082). 
Senaratne teaches a process comprising providing a gaseous substrate to a bioreactor, particularly syngas (0018, 0025) comprising about 10% mole CO2, H2 and about 4% mole CO (0023, 0026, 0038, 0040) providing an acetogenic bacteria selected from those of instant claims 3, 4, 10 and 11, particular A. woodii (0036) and fermenting to produce acetic acid and ethanol (0020, 0043). 
Bertsch also teach that acetogenic bacteria use carbon substrates comprising CO, CO2 and H2 and are able to convert these substrates in syngas, for example, to ethanol and acetate, for example (intro, 1st parag. and 2nd col.). However, they find that when H2 and CO2 are present as the substrate, the addition of CO leads to a reduction in growth rate of A. woodii in a concentration-dependent manner. Higher concentrations of CO led to further reductions in growth rate; 5% CO in the gas phase reduced the growth rate by 70%, with 10% CO and 15% CO reducing it to 80% and 90% respectively (p. 5950 Resutls section 1st parag.). They find that increasing amount of CO leads to strong inhibition of H2 consumption but after CO was reduced to below 3% in the gas phase, H2 consumption dramatically increased during culture of A. woodii (p. 5951, 1st full parag., Fig. 1B), thus indicating that CO in the gas phase led to initial inhibition of H2 consumption and growth, however the inhibition is removed when CO concentration is reduced below 3%. In addition, the addition of 10%CO to H2 and CO2 containing substrates decreases acetate production, thus further indicating that the more CO present, the slower H2 consumption, leading to inhibition of H2 oxidation resulting in the inhibition of acetate production from H2/CO2 p. 5951, 1-3rd parag., p. 5953, discussion section).   Bertsch teaches that A. woodii is an acetogen which uses a sodium ion current across its membrane for ATP synthesis (p. 5950,. 1st parag.). 
Therefore, before the effective filing date of the claimed invention, gaseous substrates comprising CO, H2 and CO2 provided to a bioreactor with an acetogenic bacteria, specifically A. woodii, to produce acetic acid, for example, was known. The prior art suggests that concentrations of CO lead to reduction in growth rates, H2 inhibition and inhibition of acetate production, and thus concentration below 5%, specifically 3% are suggested to remove the inhibitions.  Senaratne teach the use of a gaseous substrate comprising about 4% CO for acetogenic fermentation. Therefore, a posita would be motivated by the teachings of the prior art of record to use a gaseous substrate having the claimed CO amounts with a reasonable expectation of successfully fermenting the acetogenic bacteria without inducing inhibitions to the fermentation process for producing a product. 
Response to Arguments
Applicant's arguments filed 6/16/2022 have been fully considered but they are not persuasive. Applicant argues the sodium feed rate. Applicant argues that the claimed sodium feed rate provides a level of sodium ions that makes the sodium translocating ATPase active and allowing the acetogenic bacteria to take up CO2 and convert it to one or more organic acids.  Applicant argues that the sodium feed rate is not merely a result effective variable but important to the process. 
It is the Examiners position that acetogenic bacteria, specifically A. woodii are known sodium translocating ATPase containing bacteria, see Poehlein and Bertsch.  However, the references of record each teach the addition of sodium ions to the process, wherein, in each process the acetogenic bacteria are able to CO2 and convert it to one or more organic acids, thus it is taken that the sodium ions provided are in amounts which allow the process to proceed. However, maintaining and providing a feed rate, as stated in the rejections of record is a result effective variable which is optimizable based upon several variables, including pH, acid levels, number of cells in the bioreactor and temperature, for example, as taught by Adams (0127, 0128, 0131, 0133, 0143, 0155, Table 3 of Adams). Thus, it would have been obvious and within the purview of a posita before the effective filing date of the claimed invention, to optimize the feed rates as necessary when practicing the methods of the prior art references in light of the teachings of Adams. 
	Applicants arguments over the newly added limitation directed to the amount of CO in the gaseous substrate has been addressed in the new rejections of record necessitated by amendment.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697. The examiner can normally be reached M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY M GOUGH/Examiner, Art Unit 1651                                                                                                                                                                                                        
/TAEYOON KIM/Primary Examiner, Art Unit 1632